Citation Nr: 9914145	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1987 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for chronic headaches and assigned a 
noncompensable rating for the disorder.  In June 1994, the 
veteran expressed disagreement with the rating assigned for 
chronic headaches.  In a May 1995 rating decision the RO 
increased the disability rating from zero to 10 percent 
disabling.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in the May 1995 rating decision, the disability was 
recharacterized as post traumatic headaches, effective from 
November 7, 1993.

In accordance with Baughman v. Derwinski, 1 Vet. App. 563, 
565 (1991), the June 1994 rating decision did, in fact and in 
law, grant service connection for chronic headaches, and as a 
matter of law, service connection could not be severed by a 
rating decision which did not afford the veteran certain 
procedural safeguards.  See Baughman at 566, 38 C.F.R. § 
3.105(d) (1998).  It was also acknowledged that those 
procedural safeguards, in pertinent part, were in effect in 
May 1946.  See R & PR 1009(D), revised November 26, 1945.  
Since, the RO did not provide the veteran with the procedural 
safeguards prior to the May 1995 rating decision, service 
connection remained in effect for chronic headaches.  See 
Baughman at 566.




FINDING OF FACT

The veteran's service-connected disability is manifested by 
daily chronic headaches, and prostrating headaches every 
other month.  Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability has not been shown.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
chronic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was treated for 
chronic headaches of undefined etiology since 1991.  At 
times, headaches were associated with sinus problems.  In 
April 1992, the veteran sustained a head trauma and 
complained of headaches.  Neurological evaluation conducted 
in August 1992 indicated that the headaches were probably not 
sinusitis related.  Follow-up treatment records dated in 
December 1992 showed chronic daily headaches since May 1992.  
In November 1993, headaches were under good control with 
Midrin.  Migraine headaches with good response were noted on 
the October 1993 separation examination.  

During a February 1994 VA examination, the veteran reported 
chronic bifrontal headaches.  He reported that he takes 
Midrin every other day and Tylenol on a daily basis.  The 
veteran reported that he had not missed work because of the 
headaches; he did report, however, that the headaches made it 
difficult for him to perform his studies.  The examiner 
opined that the headaches were due to sinusitis. 

The veteran submitted copies of calendars from June to 
November 1994 which recorded the dates and severity of his 
headaches.  

During a November 1994 personal hearing, the veteran 
testified that his headaches began after he suffered a head 
trauma in April 1992.  He testified that he has had headaches 
since the April 1992 incident.  The veteran testified that he 
takes Tylenol and Midrin on a daily basis for his headaches.  
He denied any blurred vision associated with his headaches.  
The veteran assessed the degree of pain associated with his 
headaches was between seven and eight on a scale from one to 
ten.  The veteran's representative stated that the headaches 
were rated analogous to migraine headaches, without evidence 
of a migraine disorder.  She noted that the headaches were 
related to head trauma.  The representative asserted that a 
10 percent evaluation should be assigned for headaches, but 
the veteran may also be entitled to a 30 percent evaluation 
for his headaches, if rated analogous to migraine headaches.  

During a VA examination in December 1994, the veteran 
reported that he began having headaches in 1989 which seemed 
to be related to sinus congestion.  Subsequently in 1992, he 
sustained a head injury, wherein he did not lose 
consciousness, but had a headache after the incident.  The 
veteran reported ongoing and progressive headaches since the 
1992 incident.  He reported that his headaches usually began 
bifrontal, progressing to be bicoronial and then bioccipital 
and into the muscles of his neck.  There were no visual 
changes or any neurological symptomatology with the 
headaches, no light headedness or cardiovascular 
symptomatology.  The veteran reported that he did not miss 
classroom attendance or other activities because of the 
headaches, but they caused discomfort.  He reported that he 
takes Midrin and Tylenol daily.  

On examination, neurologic functioning was intact.  The 
examiner assessed sinus-type headaches, worse during certain 
seasons and chronic progressive headaches since the head 
injury in 1992 that appeared to be musculoskeletal related.  
The examiner opined that the headaches did not appear to be 
vascular or migraine type headaches.  

In a May 1995 rating decision the RO increased the disability 
rating from zero to 10 percent disabling and recharacterized 
the disability "post traumatic headaches."  

During a November 24, 1998 VA examination, the veteran 
reported daily chronic headaches.  He reported over the past 
year, his headaches caused him to leave work six or seven 
times.  The veteran takes Advil, Midrin, and Tylenol for his 
headaches.  He reported severe headaches about once every 
other month, but daily chronic headaches.  He reported that 
he did not get photophobic; is not nauseated; and does not 
vomit.  He reported that he also gets sinus headaches 
occasionally during hay fever season.  On examination, the 
veteran appeared comfortable and relaxed, and demonstrated no 
pain behavior.  The extraocular motility was normal.  The 
veteran's facial excursion was full.  The uvula elevated to 
the midline.  The tongue protruded to the midline.  The 
impression was muscle contraction headaches.  

Pertinent Law and Regulation

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 96-947 (U.S. Vet. App. Jan. 20, 
1999).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined under VA's Schedule for 
Rating Disabilities which is found in 38 C.F.R. Part 4 
(1998), and they are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Part 4, whether or not they 
are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is considered.

When a disability is encountered that is not listed in the 
rating schedule, it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran's tension headaches have been rated by analogy to 
DC 8100 (1998), migraine.  Under DC 8100, a 10 percent rating 
is warranted for headaches where there are characteristic 
prostrating attacks averaging 1 in 2 months over the last 
several months.  A 30 percent evaluation is provided for 
migraine manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. A 50 percent evaluation requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7

Where the issue is entitlement to a higher initial rating, VA 
is required to consider the applicability of "staged 
ratings."  That is, the Board must consider whether there 
was any period subsequent to the effective date of the grant 
of service connection when the veteran would have been 
entitled to an evaluation in excess of that assigned by the 
RO.  Fenderson.


Analysis

The Board notes that the RO initially evaluated the veteran's 
chronic headaches under Diagnostic Code 8100, migraine.  
Under that diagnostic code, a 10 percent rating is warranted 
for headaches where there are characteristic prostrating 
attacks averaging 1 in 2 months over the last several months.  
A 30 percent evaluation is provided for migraine manifested 
by characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptabilty. 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).

During the veteran's November 1994 personal hearing, the 
veteran's representative questioned the use of Diagnostic 
Code 8100 by the RO.  

In a May 1995 rating decision, the RO recharacterized the 
disability and evaluated it under Diagnostic Code 8045, brain 
disease due to trauma.  That diagnostic code provides that 
evaluations based on purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1998).

Once service connection has been granted, it can be severed 
only upon the showing by VA that the rating decision granting 
service connection was clearly and unmistakably erroneous. 38 
C.F.R. § 3.105(d); see also Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994).

The record shows that the veteran's prostrating headaches 
occur once every other month.  These findings suggest 
somewhat less disability than is required for a 30 percent 
evaluation under Diagnostic Code 8100.  On the other hand, he 
has reported loss time from work about six or seven times 
over the past year.  Additionally, he has chronic daily 
headaches which he medicates with Advil, Midrin, and Tylenol.
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that his disability more closely approximates the 
criteria for 30 percent evaluation.  On the other hand, the 
preponderance of the evidence fails to demonstrate the 
requisite criteria for an evaluation in excess of 30 percent, 
such as very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

As the foregoing discussion should make clear, there was no 
period prior to the November 24, 1998 VA examination that the 
clinical evidence demonstrated that the veteran's post 
traumatic headaches warranted more than a 10 percent 
evaluation.

Under Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the 
question of extra-schedular consideration is a separate 
question from the question of the appropriate schedular 
rating to be assigned. 38 C.F.R. § 3.321.  Further under 
Floyd v. Brown, 9 Vet. App. 88 (1996), although the Board may 
be obliged to raise the issue of potential extra-schedular 
consideration, based upon a liberal reading of the documents 
of record, the Board cannot make that determination in the 
first instance.  In this case the RO has determined that 
referral for consideration of an extra-schedular evaluation 
was not warranted.  The Board finds nothing unusual or 
exceptional in this case such as to warrant consideration of 
such a rating.  In this regard the veteran's disability has 
not required frequent periods of hospitalization.  While the 
veteran has reported a few days loss from work, his 
disability does not cause marked interference with 
employment.  See Shipwash v. Brown, 8 Vet. App. 218 (1995); 
38 C.F.R. § 3.321.


	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent evaluation for chronic headaches is granted, 
subject to the laws and regulations governing monetary 
benefits.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

